 162DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 25,National Association of Broadcast Employees& Technicians,AFL-CIO-CLCandTaft Broad-castingCompany, Inc. (WGR Radio). Case3-CC-583November 12, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn May 24, 1971, Trial Examiner Gordon J. Myattissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in the unfairlabor practices alleged in the complaint and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that the Respondent had not engaged in otherunfair labor practices alleged in the complaint.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Trial Examiner's Deci-sion and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,Local 25, National Association ofBroadcastEmployees&Technicians,AFL-CIO-CLC, its officers, agents, and representa-tives, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDONJ.MYATT,Trial Examiner:Upona charge filedDecember3, 1970,1and upon an amended charge filed1Unless otherwise indicated, all dates herein refer to 1970.2Counsel for WGR filed a motion to correct the record in certainrespects. No opposition was filed thereto. Upon examination of my notes, IJanuary 28, 1971, by Taft Broadcasting Company, Inc.(WGR Radio), hereinafter referred to asWGR, acomplaint and notice of hearing was issued on January 20,1971, against Local 25, National Association of BroadcastEmployees & Technicians, AFL-CIO-CLC, hereinafterreferred to as the Union. The complaint alleged,inter alia,that the Union was engaged in a labor dispute with WGRand in furtherance of the dispute induced and encouragedindividuals employed by persons engaged in commerce toengage in a strike and a refusal in the course of theiremployment to handle commodities or to perform services,and threatened, coerced, restrained persons engaged incommerce with an object of forcing or requiring persons tocease doing business with other persons. This conduct wasalleged to be violative of Section 8(b)(4)(i) and (ii)(B) of theAct. The Respondent's answer admitted certain allegationsof the complaint, denied others, and specifically denied thecommission of any unfair labor practices. This case wastried before me on February 10, 1971, in Buffalo, NewYork. All counsel were afforded full opportunity to beheard and to introduce relevant evidence. Briefs have beenreceived from all counsel and they have been fullyconsidered by me in arriving at my decision in this case.Upon the entire record herein,2 including my evaluationof the testimony of the witnesses, based upon myobservation of their demeanor and upon consideration ofthe credible relevant evidence, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSWGR is a Delaware corporation which maintains itsprincipal office and place of business in the city of Buffalo,New York. WGR is engaged in the business of operating aradio and television station. During the past 12 months,WGR, in the course and conduct of its radio and televisionoperation, grossed revenuesin excessof $100,000.The Buffalo Sabres, Niagara Frontier Hockey Corpora-tion (hereinafter called the Sabres or the Team), is engagedin the operation of a professional hockey club andmaintains its principal place of business in Buffalo, NewYork.On the basis of the foregoing, I find that WGR and theSabres are, and have been at all times material herein,employers as defined in Section 2(2) of the Act, engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THELABOR ORGANIZATION INVOLVEDLocal 25,National Association of Broadcast Employees& Technicians,AFL-CIO-CLC, isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICES-During thesummerof 1970, WGR began negotiatingwith the Buffalo Sabres hockey team for the AM radiobroadcast of the Sabres'games.Leon Lowenthal, vicefind the motion meritorious.Accordingly,the official record is corrected inthe mannerindicated bycounsel,and the motion is hereby made a partthereof.194 NLRB No. 11 LOCAL 25,BROADCAST EMPLOYEES163president and general manager of WGR and DavidForman, administrative vice president for the Sabres,handled the negotiations. While the negotiations were stillin the discussion stage, the parties agreed that the play-by-play announcer would be an employee of the team and thecolor commentator would be an employee of WGR.3Lowenthal suggested Phil Soisson, a staff announceremployed by WGR, as a possible selection for the colorcommentator job and suggested a fee of $50 per homegame.4While the negotiations were going on between the Sabresand WGR, Soisson contacted Charles Burr, then director ofpublic relations for the Sabres, about the team policyconcerning the broadcasts for the coming season. Burrtestified that Soisson wanted to know how the Sabres weregoing to handle the broadcasts, and if they were going tosell the rights to a station or package it themselves. Soissonwas interested in securing the play-by-play announcerposition for himself.According to Burr, Soisson wasadvised that the play-by-play announcer would be a full-time employee of the team and that the Sabres wouldreserve the right of refusal regarding any of the announcers.Soisson was further advised that he would be considered forthe job and was asked to provide Burr with a, tape of hiswork.Sometime during the middle summer of 1970, Burrinformed Soisson that the Sabres were going to retain thebroadcast rights for selling purposes. Burr again stated thatthe team had not made a decision regarding the play-by-play announcer beyond the fact that it was understood thathe would be an employee of the team. In early September,the Sabres held a luncheon at the Buffalo Athletic Club andTed Darling was introduced to the public as the play-by-play announcer of the games. Soisson attended theluncheon and after it ended, he talked with Burr about thecolor commentary. Soisson had been informed by Formansometime before the date of the luncheon that he couldhave the job as color commentator.On September 8, WGR and the Sabres reduced theiragreement to writing. The Team granted the radio stationthe right to broadcast in the Buffalo area all of the Sabres'hockey games over AM radio. Included in the agreementwere the following provisions relating to personnel andequipment:7.PERSONNEL AND EQUIPMENT(a)Announcers.We shall, subject to paragraph (b)hereof, have the exclusive right to select announcers andcommentators on such broadcasts and shall have theobligation to pay all compensation due such announc-ers and commentators.(b)Notwithstanding [sic] paragraph (a), for each of3The color commentator provided background information andstatisticsabout the team and conducted interviews during the intermissionat the games. He also relieved the play-by-play announcer periodicallyduring the course of a broadcast. The color commentator was onlyscheduled to broadcast home games of the team.4Soissonhad prior experience as a sports broadcaster for WGR andhad been thecolor commentator for the Buffalo Bisons' baseball team. Hehad also broadcast hockey games for approximately 3 years. Soisson hadreceived $35 per game for these broadcasts. Lowenthal mentioned the $50per game feebecause hewas awarethat Soisson had not been happy withthe lesseramount.5All equipment necessary for the broadcasts was supplied andthe Sabres' home games only, we agree to use as one ofsuch announcers or commentators, to be assigned andto perform the duties of color commentator, substituteplay-by-play announcer, or such other duties on suchbroadcasts as we in our absolute discretion shall fromtime to time determine, Phil Soisson or such otherregular employee of WGR as shall be designated by youand approved by us. We agree to pay the compensationdue such announcer for such services to the extent thatsuchcompensationdoesnotexceed$2,000(approximately $50 per game).(c) Other Personnel.Except as provided in paragraph(b) and except for the cost described in paragraph 2(b)of this agreement, you [WGR] shall be obligated tofurnish all other personnel and all equipment requiredor used in connection with the broadcasting of thegames described in paragraph 3 and to pay allcompensation and cost arising in connection therewith.Soisson began working the Sabres' hockey games withDarling in October 1970. As color commentator he wasunder the direction and control of the play-by-playannouncer during the games. The play-by-play announcerwas responsible for the broadcast format. In order tobroadcast the games it was necessary for the announcers tofollow certain procedures to activate the equipment .5 Firstthe amplifier and two microphones were removed from a"lock-up" box in the broadcast booth at the auditorium.The microphones were then plugged into "jacks" in theamplifier. Four plugs were then connected to four comersof the amplifier in order to connect it to a radio telephonelinewhich ran directly toWGR's broadcast studio.Following this, a call would be placed to the stationadvising the operator on duty there that the equipment wasplugged in. The operator would then push a buttoncontrolling a "phantom circuit" and the circuit wouldbecome activated in order that the microphones wouldbecome "live."When home games were scheduled on weekdays, theystarted at 8:05 p.m. Soisson's normal shift at the radiostation during the week ended at 8 p.m. Consequently hewould leave the radio station at approximately 7 p.m. andgo to the auditorium in order to prepare for the broadcast.When games were scheduled on the weekends, theynormally started at 7:05 p.m. Soisson's shift during theseperiods ended at 6:30 p.m. and he normally left the radiostation for the auditorium at 6 p.m. Although he left theWGR studios early when broadcasting hockey games,Soisson was always paid for working a full shift as a staffannouncer.6As noted before, Soisson was paid $50 per game. This feewas known in the broadcast industry as a talent fee andmaintained by WGR.5Under theterms ofthe collective-bargaining agreement in forcebetweenthe Union and WGR, Soisson's duties as a staff announcer weredescribed as follows:17.6 The Term "StaffAnnouncer" applies toany person whose dutiesshall include:To announce or perform on commeicialor sustainingprograms including record shows; to readcommercial and sustainingspotannouncements;to editand read newsand sports copy;to act asMC, man-on-the-street,etc.; to givestation breaks and time signals;and to perform otherdutiesnormally requiredofbroadcasting"Announcers." "Staff Announcers"mayedit andwritenews in Radio,and mayperform the duties of a "Sportscaster." 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions for earning talent fees were written into thecollective-bargaining agreement between the Union andtheWGR.7 Soisson testified that the wishes of the sponsor,or the advertising agency that packaged the program,determined whether the announcer received the amount ofthe fee earned in his regular payroll check from the radiostation or whether it was paid directly to the employee bythe sponsor.According to Soisson, after he had broadcast severalgameshe waited for the fee payment to appear in hisregular payroll check, but it was not included. Soisson wentto Kirshenstein,businessmanager of WGR, and asked if hecouldn't receive payment for the broadcasts of thegames inhis payroll checks. Soisson testified that Kirshenstein saidthe radio station would be willing to pay him in thismanner,if the Sabres agreed. Soisson then went to thecomptroller of the Sabres and asked if the team would agreeto pay him through the radio station. He stated that aftergettingapproval from the Sabres he went again toKirshenstein, but was told that WGR was no longer willingto include the fee in his paycheck. He was instructed to billthe team directly for his fees. Soisson submitted a bill onNovember 30, 1970, and the team promptly paid him $450covering hisfeesup to that point.Kirshenstem testified that the agreements between theradio station and the advertising agency or the sponsor,determined how the talent fees were paid to announcers.He stated that he was willing to try to accommodateSoissonwho preferred receiving the payment from thebroadcasts of the hockeygamesin his regular payrollcheck.Upon examination of the contract between theSabresand WGR, however, he found that the team wasrequired to pay the color commentator. Kirshenstein saidhe also considered the fact that WGR would have to paysocialsecurity and withholding taxes if it paid Soisson forthe gameson a regular payroll check. Since this amountcould not be recovered from the team, Kirshenstein advisedSoisson to bill the Sabres directly.The collective-bargaining agreement between the Unionand the WGR expired on November 4, and the parties wereunable to agree on a new contract. As a result, the membersof the Union employed by WGR went on strike onNovember 26. Union members picketed the MunicipalAuditorium during the time that hockey games were beingplayed and broadcast from there. The picketing wasimmediately before and during the hockey games. Thepicketswerestationed at the public entrances to theauditorium whichwas alsoused by the players on the teamand by the ticketsellers,ticket takers, and ushers employedby the team. The picket signs carried the following legends:7Regarding talent fees,the collective-bargaining agreementprovided inpart as follows.23.1"StaffAnnouncers," StaffArtists"and "Sportscasters" inTelevisionshall be paid talent feesas herein provided,at the mimmumrates as herein specified.Such talent feesshall be in addition toanybasic salarywhich may be provided or otherwisepaid. In a case whereperformanceof a specific program orannouncement requiresovertimework,talent feesshall be in heu of FLSA overtime,where overtimewould otherwisebe applicable,unless suchovertime would be greaterthan the talent fee, in which'event such overtime shall be paid but noON STRIKE AGAINST WGR NABET,AFL-CIOON STRIKE AGAINST TAFTBROADCASTING, WGR NABET, LOCAL 25,AFL-CIOSoisson also went on strike with his fellow union membersand ceased to broadcast the Sabres' hockey games overWGR radio. Soisson was replaced by the Sabres as colorcommentator by Paul Wieland.Wieland was Burr'ssuccessor as director of public relations for the team.On December 2, James Fagan, president of the Union,called Forman at home and advised him WGR employeeswere on strike and they were planning to picket theauditorium the following day.8 Fagan explained that theUnion was not taking action against the team, but wasprotesting the fact that WGR was broadcasting- the gamescheduled that evening between the Sabres and the BostonHockey Club. Fagan stated that the picketing mightinterfere with the TV broadcast back to Boston. Formanexpressed concern regarding the radio broadcast because ofsponsor commitments. Fagan told Forman that the Unionwas contacting advertisers onWGR to ask them towithhold advertising until the strike was settled. Fagan alsosuggested that there would be no need for picketing if theSabres would transfer the broadcast of the hockey games toanother radio station during the tenure of the strike.Forman promised to look into the matter and contactFagan, but stated that he could not transfer the games-because of his contractual commitments to WGR and tothe sponsors.The following day, December 3, members of the Unionpicketed the Municipal Auditorium between 10 a.m. and 1p.m.9 They carried picket signs indicating that their disputewas against WGR and Taft Broadcasting Company andthey picketed the main street entrance which was normallyused by public patrons. Employees of several constructioncompanies were inside the auditorium performing renova-tion work while the picketing was taking place. When theseemployees left for lunch, they refused to return to workbecause of the picketing. That evening the Union picketedthe public entrances to the auditorium immediately beforeand during the hockeygame.The Umon continued topicket all of the home games of the Sabres at the auditoriumduring the course of the dispute.Concluding FindingsThe General Counsel and the Charging Party contendthat the facts of this case present a classic example of asecondary boycott violation. They rely heavily onN.L.R.B.v.AssociatedMusicians of Greater New York, Local 802talent fee shall be paid... .23.5 "Staff Announcers" in Radio shallbe paid $9.00 each day in henof regulartalentpayments. Talent payments for sports play-by-playwill be negotiatedindividually as in the past.The Union had been picketing everyhome game since theinception ofthe strike on November 269The Union's attorney conceded at the trial that the picketing of theauditorium during this time was an"error."He statedthat the picketingwas basedon erroneousinformation, and the pickets were called off oncethis was recognizedby the Union. LOCAL 25, BROADCAST EMPLOYEES165(WINS),226 F.2d 900 (C.A. 2), to support their position.They also contend that Soisson was an employee of theSabres when he acted in the capacity of color commentatorduring the hockey broadcasts.10 Under this theory, it wouldfollow that when the Union picketed the home hockeygames they were attempting to enmesh a neutral employerin their dispute with WGR.The Union, on the other hand, takes the position that thepicketing was not secondary in the first instance. Since thebroadcasts were being transmitted over WGR facilities andsince Soisson was a WGR employee broadcasting thehockey games, the broadcasts constituted primary bargain-ing unit work. According to this premise, the broadcastbooth at the Municipal Auditorium was nothing more thanan outside extension of the radio station.There is no dispute, and indeed the Union admits, thatthe picketing of the Municipal Auditorium on December 3,between 10 a.m. and 1 p.m. constituted a violation ofSection 8(b)(4) of the Act. Counsel for the Union concededthat the picketing was based on "erroneous information"and was improper. Once this became known, the picketingceased while construction was going on at the auditoriumand was only resumed during the time the hockey gameswere being played and broadcast over WGR. Based onthese considerations it is clear that on December 3, betweenthe hours of 10 a.m. and 1 p.m. the Union did violateSection 8(b)(4)(i) and (ii)(B) of the Act.The more important issue, however, is whether thepicketing of the Municipal Auditorium immediately beforeand during the broadcasts of the hockey games alsoconstituted a violation of Section 8(b)(4). I am of theopinion that the picketing did not violate this section of theAct. Although the General Counsel and the Charging Partyargue thatWINScontrols the outcome of the instant case, Ifind that case to be distinguishable on its facts.InWINS amusician's local had a dispute with the radiostation. The Union picketed all of the entrances (employee,delivery, and public) to Yankee Stadium, where baseballgames were being held. In addition the Union also picketedall of the entrances to Eastern Parkway Rink, where boxingmatches were being conducted. Both the baseball gamesand the boxing matches were being broadcast over stationWINS. In neither instance were the striking musiciansemployed by or scheduled to perform at the stadium or therink.Members of the same union, not employed by WINS,were part of a regiment band scheduled to play the nationalanthem at the stadium. These musicians refused to performbecause of the picketing by the WINS employees. The courtfound that the picketing covered all entrances, "not merelythe public entrances; and there was no indication from thesigns carried by the pickets that employees were not beingencouraged to strike."Id.p. 904. The court further foundthat theMoore Dry Dock" exception was not applicablebecause the stadium and the rink were never the situs of thedispute between the Union and WINS. The court stated:The musicians worked at the studio, which could bereadily, and in fact was, picketed. The musicians neverworked at either of the secondarylocations,andtherewas no connection between the musiciansand broadcastsmade fromthe Stadiumor theRink.[Emphasis supplied.]Id.,p. 906.In the instantcase,however, there is a decidedconnectionbetween thestrikingemployees of WGR andthe broadcasts of the hockeygamesfrom the MunicipalAuditorium.Soisson wasa WGR employee providing thecolorcommentary for the broadcasts. Although theGeneral Counsel and the Charging Party argue that Soissonwas an employee of the Sabres,it is,clear that he was not.The contractnegotiatedbetweenWGR and the Sabresclearly stated that the team would employSoisson, "or suchother regular employee of WGR" as designated by WGRand approved by Sabres,as color commentator.The fee tobe received by the colorcommentatorwas negotiated byWGR. The fact that Lowenthal claimed he merely"suggested" the amount of the fee in no way warrants adifferent conclusion. It is evident that the terms of thecontract were set by mutual negotiation between WGR andthe Sabres, and the amount of the fee was established bythem rather than by independentnegotiationbetweenSoisson andthe Team. In addition, the procedure necessaryto activate the broadcasts from the auditorium furtherestablishesa connection between the WGR and theAuditorium. The equipment belonged to WGR and it wasnecessary to plug into the radio transmission line and callthe radio station to activate the circuit in order to make thelive broadcasts. Thus, unlike the situation in theWINScase, there was a clearly defined link between WGR andthe auditorium when the hockeygameswere being playedthere;both in terms of the agreement that the colorcommentator would be a WGR employee, and due to thetransmissionof the broadcasts over WGR's facilities.Because ofthis,thereisa seriousquestion posedconcerning whether the broadcast booth at the auditoriumwas in fact a secondarysitus or an extensionofWGR'sstudios. In my judgment when the microphones and thetransmission lineswere activited during the hockey games,the broadcast booth becamean extensionof WGR's radiostation. Thus the peaceful picketing of the public entrancesto the auditorium by the members of the Union wasprimary picketing and as such, was protected by the provisoto Section 8(b)(4) relating to that type of picketing.But even if the auditorium were considered a secondarysitus,the broadcasts would be analogous to a roving orambulatory situs.In these circumstancesIwould still findthat the picketing was protected and lawful. The picketingconformed with the guidelines set forth inMoore DryDock12While the Board and the courts do not apply thesestandardsmechanistically, their observance nonethelessgives insightinto the question of whether there is a violationof the secondary boycott provisions of the Act. In this casethe picketsignsclearly stated the name of the employerwith whom the Union had a dispute, the picketing waslimited to the times when the hockeygames were beingbroadcast (with the sole exception of the picketing on10The Charging Party describes Soisson as a "moonlighter." This mostembodied in the collective-bargaining agreement.uncharitable characterization is not well taken, as it is evident that the staff11Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92announcers and sportscasters in the industry regularly earned extra fees byNLRB 547.working special events and shows. Indeed, provisions for such work were12 See fn 11, supra. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 3), the broadcasts were being made over WGR'sfacilities at the time of the picketing, and the picketing wasconfined to the entrances to the auditorium used by thegeneral public and patrons of the hockey games. Thus whentheUnion picketed the auditorium during the hockeygames, it was picketing the situs where the primary workwas located. In my judgment, this situs was as subject topeaceful picketing as the radio station would have been hadthe broadcasts originated there.Both the General Counsel and the Charging Party pointtQ Fagan's conversation with Forman on December 2, as aclear indication that the Union had an unlawful secondaryobjective. Although Fagan told Forman that the picketingwould stop if the games were broadcast over a differentstation, it is apparent from both his stipulated testimonyand that of Forman that the Union was not picketing theTeam but was picketing the broadcast of the Team's gamesby WGR. It is true that a switch in radio stations could onlybe accomplished by a cessation of the business arrange-ment between the Sabres and WGR. But as has beenobserved by the Supreme Court, while the desired results ofthepicketingmay fall literally within the statutoryprohibition, "a thing may be within the letter of the statuteand yet not within the statute, because not within its spirit,nor the intention of its makers."N.L.R.B. v. Fruit &Vegetable Packers &Warehousemen,Local 760, et al., 377U.S. 58, 71-72.In the instant case the dispute was confined to thebroadcasts of the hockeygamesby WGR, the picket signsclearly indicated that the dispute was with the radio station,there was no request that the public not patronize thehockey games, and the ticket-takers, ushers, and ticket-sellersemployed by the Sabres were advised in advancethat the Union's disputewas notwith the team. Thesefactors cause me to conclude thatFaganwas not indicatingthat the Union was pursuing an unlawful secondaryobjective.Rather I find that Fagan was advising Formanthat the Unionwas andwouldcontinueto picket thebroadcasts of the games by WGR and if the broadcastswere made over a different station, the primary work wouldbe removed and the picketing would cease. The right topeacefully picket the primary work at the auditorium faroutweighs any interruption that may have resulted in thebusiness relationship between the Sabres and WGR.For the reasons set forth above, I find and conclude thatthe Union did not violate Section 8(b)(4) of the Act when itsmembers picketed the public entrances to the auditoriumimmediately preceding and during the broadcasts of thehockey games.CONCLUSIONS OF LAW1.TaftBroadcastingCompany, Inc. (WGR Radio), andBuffaloSabres, Niagara Frontier Hockey Corporation areemployers as defined by Section 2(2) of the Act engaged in13 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall,as provided inSec 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposescommerce within the meaning of Section 2(6) and(7) of theAct_2.Local 25, National Association of Broadcast Em-ployees& Technicians,AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) of the Act.3.By picketing the Municipal Auditorium on Decem-ber 3, 1970, ata time when employees of contractors wereengaged in renovation work on the auditorium, and therebyinducing and encouraging said employees to refuse toperform services for their employers in order to force orrequire the Buffalo Sabres to cease doing business withWGR, the Union violated Section 8(b)(4)(i) and (ii)(B) ofthe Act.4.The Union didnot violate Section 8(b)(4) of the Actby picketing the publicentrancesto theMunicipalAuditorium when hockeygames werebeing played there bytheBuffalo Sabres and were being broadcast over thefacilities ofWGR.5.The above unfair labor practices committed by theUnion affect commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Union during the course of itslengthy picketing only violated the Act on one occasion,which was corrected and not repeated, there is a temptationto hold that a cease and desist and an affirmative orderwould not effectuate the policies of the Act. However, thepicketing in thisone instance,even though based onerroneous information, did result in a work stoppage at theauditorium and enmeshed employees of neutral employersin the dispute with WGR. I shall recommend, therefore,that the Union cease and desist from such picketing and notengage in similaractivityin the future.Accordingly, upon the basis of the foregoing-findings offact and conclusions of law, and upon the entire record inthis case, pursuant to Section 10(c) of the Act, I make thefollowing:RECOMMENDED ORDER13Local 25, National Association of Broadcast Employees& Technicians, AFL-CIO-CLC, its officers, agents, andrepresentatives,shall:1.Cease and desist from picketing the MunicipalAuditoriumin Buffalo,New York,at timeswhen hockeygames are not being played and broadcast over WGRRadio.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Post at its business office and meeting halls copies ofthe attachednoticemarked"Appendix." 14 Copies of thenotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dentUnion immediately upon receipt thereof, and be14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." LOCAL 25,BROADCAST EMPLOYEES167maintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken bythe Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail or deliver to the Regional Director for Region 3,signed copies of said notice for posting at the MunicipalAuditorium in Buffalo, New York, provided the owners oroperators thereof are willing.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.15IT IS FURTHER ORDERED that the allegations in thecomplaint setting forth violations not specifically foundherein be dismissed.violatedFederalLaw by inducing, and encouragingindividuals employed by contractors performing work ontheMunicipal Auditorium in Buffalo, New York, to refuseto perform their jobs in order to force or require the BuffaloSabres to cease broadcasting their hockey games overWGR Radio, we hereby notify our members that:WE WILL NOT picket Municipal Auditoriumat timeswhen the Buffalo Sabres are not playing hockey gameswhich are being broadcast over WGR Radio.15 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 3, in writing,within 20 days fromthe date of this Order,what steps Respondent has taken to complyherewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard having found,after atrialbefore a duly designated Trial Examiner, that weDatedByLOCAL 25, NATIONALASSOCIATION OF BROADCASTEMPLOYEES&TECHNICIANS,AFL-CIO-CLC(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questionsconcerningthis notice or compliance withits provisions may be directed to the Board's Office, FourthFloor,The 120 Building,120 Delaware Avenue,Buffalo,New York 14202, Telephone 716-842-3100.